Citation Nr: 0713767	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  94-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder manifested by pain radiating to the lower 
extremities.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for chronic cluster headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 1972 
and from October 1978 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2004, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  Therefore, at the veteran's request, he was 
scheduled for an additional hearing in March 2007.  However, 
he failed to appear for this hearing.  Therefore, the Board 
finds that all due process has been met with respect to the 
veteran's hearing request.

The veteran's claims were previously before the Board and 
remanded in April 1996, September 2000, February 2005, and 
December 2006.  All directed procedural and evidentiary 
development has been completed, and the veteran's claims are 
properly before the Board at this time.


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not present in 
service, and the veteran's currently claimed lumbar spine 
disorder is not etiologically related to service, nor was 
arthritis of the spine present to a compensable degree within 
one year after his separation.

2.  Sleep apnea was not present in service, and the veteran's 
currently claimed sleep apnea is not etiologically related to 
service.

3.  The veteran's chronic cluster headaches are characterized 
by subjective reports of hospitalizations every two months, 
and evidence of only moderate economic impairment.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, manifested by pain radiating to 
the lower extremities, was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  The criteria for an evaluation in excess of 30 percent 
for chronic cluster headaches are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code (DC) 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini, 
supra, that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
veteran has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In July 2003 and March 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Moreover, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the veteran was provided notice regarding potential 
downstream issues such as disability rating and effective 
date in a March 2006 letter, per the Dingess precedent, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

B.  Lumbar Spine

The veteran's service medical records (SMRs) show that in 
October 1974, he complained of back pain in relation to cold-
related symptoms.  He was diagnosed with an upper respiratory 
infection.  In May 1986, he complained of pain starting in 
his back and radiating down his leg.  He reported no history 
of trauma.  Shortly thereafter, the veteran underwent 
electrodiagnostic study of his spine.  The result was a 
normal study.  He was medically discharged in September 1991 
for several disabilities, but not a back disorder.

In May 1992, the veteran underwent VA examination.  He gave a 
history of having had low back pain in the past, for which he 
underwent CT scan.  Examination of the thoracolumbar spine 
was unremarkable.  There was no diagnosis with regard to the 
veteran's back or spine.

An October 1992 VA clinical record shows the veteran 
complained of low back pain.

A February 1993 private treatment record shows the veteran 
had first sought treatment in January 1993 for his back pain.

A March 1993 CT of the lumbar spine revealed minimal and 
moderate stenosis at different levels.  A herniated disc was 
not identified.

In a July 1993 treatment record, R.A., M.D., indicated the 
veteran had a lumbar strain secondary to a wreck a few months 
before.  He reported that his vehicle was struck by another 
car, and he had suffered from low back pain since.  After 
examination, the impression was lumbar strain, lumbar 
radiculopathy, possible lumbar stenosis, and possible lumbar 
herniated nucleus pulposus.  X-rays taken at that time showed 
slight disc bulge at L4-L5.

In a September 1993 written statement, Dr. A indicated that 
he had treated the veteran in regard to an injury he 
sustained in an automobile accident in November 1992.  The 
diagnoses were acute lumbar strain, acute cervical strain, 
acute lumbar disc herniation, and acute lumbar radiculopathy.

In an October 1993 written statement, the veteran indicated 
that in May 1986 while rapelling, he had fallen from a height 
of 30 feet.  Then, in November 1992, he was involved in a 
minor accident that aggravated his back disorder.  He felt 
that his present disorder could have been prevented if proper 
medical attention had been provided when he first injured his 
back in service.  He believed his service medical records 
regarding this incident were incomplete.

Private medical records dated from March to May 1995 show Dr. 
A treated the veteran for low back pain with radiation to the 
hips and legs.

In a February 1996 written statement, Dr. A indicated the 
veteran had degenerative disc disease at multiple levels in 
the lumbar spine.  As a consequence of a motor vehicle 
accident in November 1992, he had suffered lumbar disc 
herniation at the L4-5 level, lumbar radiculopathy 
bilaterally at that same level, acute lumbar strain, and 
acute cervical strain.  Since then, the veteran had 
experienced continuous low back pain with radiation to the 
hips and legs.

In June 1996, the veteran underwent VA examination.  He 
reported a medical history of low back pain with herniation 
in 1992.  Following examination, the assessment was probable 
left radiculopathy.

In May 1999, the veteran testified at a hearing at the RO.  
He reported an accident in service in 1974, when he fell over 
a truck and hit his back.  He complained of spasms, underwent 
X-rays, and took medication.  Then in 1986, he fell during a 
rapelling activity.  He underwent CT scan at that time.  From 
that time, the veteran had pain in his back.  He said his 
doctors told him it began with his injury in service, and it 
was a long-term condition.  He was involved in an automobile 
accident in 1992.

In March 2001, the veteran again underwent VA examination.  
He gave his history of injuring his back in service and then 
reinjuring it in 1992.  Neurologic examination revealed no 
sensory loss.  X-rays revealed normal bone structure and 
normal disc spaces throughout.  The examiner found no 
objective evidence of any low back disability.

A December 2002 VA CT scan of the veteran's lumbar spine 
revealed mild congenital canal stenosis, mild spondylosis, 
and mild degenerative changes with osteophytosis of the 
bilateral sacroiliac joints.

In January 2004, the veteran again underwent VA examination.  
He complained of pain in his lower back, which radiated to 
his knees.  Following examination, the diagnosis was 
lumbosacral spine strain with currently  normal x-rays and 
mild to moderate functional loss of range of motion due to 
pain with radiculopathy.

In October 2004, the veteran testified before a Veterans Law 
Judge.  He stated he first injured his back in 1979.  He hit 
his back on a tree while repelling out of a helicopter.  He 
felt soreness for about one month.  The veteran next injured 
his back in 1986.  He stated his records show he was sent to 
the hospital.  He was placed on limited duty and received 
medical treatment.  The same physician that treated the 
veteran while in service, treated him after separation.

In September 2005, the veteran again underwent VA 
examination.  He gave a history of first injuring his low 
back while on active duty.  He said it required no surgery, 
but he was put on bed rest.  He was told he possibly had a 
herniated disc.  He now had constant pain in his low back.  
On clinical evaluation, the veteran was extremely guarded of 
his low back.  Range of motion was limited.  Neurologic, 
muscle, and sensory examination was normal.  A CT scan of the 
lumbar spine revealed stenosis at L3-L4 and moderate stenosis 
at L4-L5, with diffuse disc bulge, posteriorly seen.  X-rays 
revealed a normal lumbosacral spine.  After reviewing the 
medical records, the examiner opined that the veteran had 
complaints of back pain in 1980s.  He was treated throughout 
the military career for this same back condition.  The 
veteran had multiple tests done, and no definitive diagnosis 
was found throughout his military career.  However, he 
continued to complain of back pain.  A CT scan done after 
service showed he had some disc bulging.  Based on this, the 
examiner opined that the veteran's current disorder was the 
same condition that initially occurred on active duty.

In a January 2006 VA opinion, the physician reviewed the 
veteran's claim file and discussed the medical history, 
noting complaints of back pain in service in October 1974 and 
May 1986, with no intervening or subsequent treatment noted 
for this condition.  A CT performed in May 1986 had been 
negative.  No back disorder was diagnosed in a May 1992 VA 
examination.  Reports from Dr. A dated in October 1991 and 
December 1992 refer to an old back condition.  In November 
1992, the veteran was involved in a motor vehicle accident.  
A CT scan performed in 1993 revealed moderate stenosis.  A 
June 1996 VA examination report showed a diagnosis of a 
herniated disc, secondary to a motor vehicle accident.  The 
physician felt there was insufficient evidence to relate the 
veteran's present condition to his period in service.  He 
disagreed with the conclusion reached by the September 2005 
VA examiner.  He pointed to the minimal treatment and 
complaints while in service and the negative CT prior to and 
the positive CT following the 1992 motor vehicle accident.  
In summary, the reviewer opined that the veteran's present 
condition is not at least as likely as not related to his 
military service.

While it is unclear whether the veteran has been diagnosed 
with degenerative changes of his lumbar spine, the Board will 
nevertheless evaluate whether he manifested such a disorder 
within one year of discharge from service so as to warrant 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309.  As noted above, the veteran separated from active 
service in September 1991.  The only medical record dated 
within the first post-service year is the May 1992 VA 
examination report.  While the veteran complained of low back 
pain, examination of the spine was unremarkable, and no 
diagnosis was given with regard to the veteran's back.  
Therefore, the Board finds, initially, that presumptive 
entitlement to service connection for a lumbar spine disorder 
is not warranted because arthritis was not shown to have been 
manifested to a compensable degree within one year of 
separation.

With regard to direct service connection, the Board has 
reviewed the two reports of back pain during active duty, in 
1974 and 1986.  While the veteran reported he injured his 
back at both of these times, neither clinical entry shows any 
evidence of trauma to the back.  The October 1974 complaints 
of back pain were associated only with the veteran's 
concurrent complaints of cold symptoms.  There was no 
treatment indicated, nor was there a diagnosis given, for his 
back.

The May 1986 SMRs clearly show the veteran reported no recent 
trauma.  He only indicated that he awoke one day to find pain 
beginning in his back and radiating to his legs.  Therefore, 
while the veteran has more recently indicated that he fell a 
distance of 30 feet and injured his back at that time, the 
contemporaneous evidence produced during service documents 
that no trauma was involved.  Likewise, while the veteran 
indicated that a CT scan done at that time revealed 
abnormalities, the report produced in May 1986 showed all 
studies of the lumbar spine were normal.  In addition, while 
the Board notes the veteran indicates he continually sought 
treatment for his lumbar spine in service, there is no record 
of this treatment.  There was also no indication that the 
veteran had a back disorder upon discharge.

There are two medical opinions of record relating to whether 
the veteran's currently diagnosed back disorder is related to 
his military service.  Two VA opinions were produced in 
September 2005 and January 2006.  While the veteran testified 
in October 2004 that Dr. A had provided statements relating 
his current back disorder to injuries in service, a review of 
the record shows that Dr. A only referred to the veteran's 
November 1992 automobile accident in commenting on his 
current diagnosis.

Therefore, the September 2005 and January 2006 VA opinions 
are the only two of record with regard to whether the current 
diagnosis is related to military service.  We first address 
the September 2005 examiner's opinion, which found that the 
veteran's back disorder is related to service.  While the 
Board appreciates that opinion, we must note that the 
examiner indicated that the evidence showed the veteran was 
treated for his back disorder throughout his military 
service.  A review of the record shows that to be an 
inaccurate assumption.  The evidence of record shows only 
that the veteran complained of back pain twice during his 
fifteen years of service, in 1974 and 1986.  Furthermore, 
while the September 2005 examiner correctly indicated that a 
post-service CT scan showed disc bulging, she failed to note 
or explain the significance that this was only after a 
November 1992 motor vehicle accident.  Given these 
inaccuracies, the Board finds that we may not rely on this 
opinion to make a determination.

Conversely, the January 2006 VA opinion correctly noted the 
in-service and post-service evidence of the veteran's medical 
history.  The reviewer correctly noted that the veteran was 
seen only twice in service for back pain and was normal upon 
separation.  He also correctly indicated that only the CT 
scan performed after the November 1992 accident showed a disc 
bulge.  The one performed in May 1986, in conjunction with 
the veteran's complaint, was negative.  Given this accurate 
description of the medical evidence and the clear rationale 
for the opinion, the Board finds that the January 2006 VA 
statement is most persuasive.

The Board recognizes that the veteran believes that his back 
disorder began in service, and his sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not competent to opine on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the origin of the condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the evidence preponderates against the claim for service 
connection for a lumbar spine disorder manifested by pain 
radiating to the lower extremities, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Sleep Apnea

The veteran's SMRs are silent for any complaints related to 
any sleeping disorder.  He was medically discharged in 
September 1991 for several disorders, not including sleep 
apnea.

A May 1992 record shows the veteran indicated to Dr. A that 
he experienced insomnia.

Private medical records dated in March and May 1998 show the 
veteran was diagnosed with sleep apnea.  A sleep study was 
conducted that month showing the veteran had severe sleep 
apnea with severe arterial oxygen desaturation.

An August 1998 private operative report shows the veteran 
underwent surgery for his sleep apnea.




In May 1999, the veteran testified at a hearing at the RO.  
He stated he had a sleep problem in service because he kept 
waking up.  He would stop breathing during the night.  While 
he was stationed in Germany, he was given a mouthpiece to 
alleviate snoring.  Following service, he was evaluated and 
diagnosed with sleep apnea.  He underwent surgery.  In 
service, he was diagnosed with insomnia instead of sleep 
apnea.  He believed this was in 1990.  Then he stated it was 
within one year of his separation from service.  He indicated 
his physician told him he currently had the same disorder he 
suffered from in service.

A May 2001 private sleep study report shows the veteran had 
severe sleep apnea that was corrected with the use of a CPAP 
machine.

In November 2002, the veteran underwent VA examination.  He 
gave a history of being diagnosed with sleep apnea in 1995.  
The diagnosis was sleep apnea, status post 
uvulopalatopharyngoplasty and septoplasty, currently using 
CPAP machine.

In October 2004, the veteran testified before a Veterans Law 
Judge.  He indicated he first noticed his sleep problems in 
1981.  They discovered he had breathing problems.  He was 
given a machine and nasal spray while still in service.  He 
indicated that he underwent a sleep study in 1988 while he 
was still in service and was diagnosed with apnea.

In September 2005, the veteran underwent VA examination.  He 
gave a history of being diagnosed with sleep apnea in 1977 
while on active duty.  He said he underwent surgery in 1998 
with no improvement, and when he uses the CPAP machine, he is 
able to sleep at night.  A previous sleep study showed a 
diagnosis of severe sleep apnea.  Review of the veteran's 
claims file revealed no evidence of a diagnosis of any sleep 
disorder during service.  Based upon this, and the evidence 
that the veteran was first diagnosed after service, the 
examiner opined that the veteran's sleep apnea was most 
likely not related to his military service.  There is no 
medical evidence to support an alternative finding.




Based on the record, the Board finds a lack of evidence to 
warrant a finding of service connection for sleep apnea.  
While the veteran indicated that he complained of a sleep 
disorder and was diagnosed with sleep apnea in service, there 
is no contemporaneous medical evidence to corroborate this 
assertion.  The veteran has provided several different dates 
for the onset of his disorder.  However, the medical evidence 
of record shows that he was not diagnosed with sleep apnea 
until 1998, more than six years after separation from 
service.  In addition, while one May 1992 treatment record 
shows the veteran complained of insomnia, there was no 
diagnosis of a sleep disorder, and sleep apnea was not 
diagnosed until six years later.

Most important, the only medical opinion of record, that of 
the September 2005 VA examiner, indicates that the veteran's 
sleep apnea is not related to his military service.  While 
the veteran reported that his symptoms of sleep apnea began 
in service, the Board is unable to determine on our own that 
these symptoms are related to his current diagnosis.  Nor has 
the veteran been shown to have the requisite medical 
knowledge to competently opine that his symptoms experienced 
in service are related to his sleep apnea.  See Espiritu v. 
Derwinski, supra.  Therefore, the Board would have to resort 
to speculation to find that service connection is warranted.  
Such speculation is not legally sufficient to establish an 
award.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

As the evidence preponderates against the claim for service 
connection for sleep apnea, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

III.  Increased Rating for Headaches

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's headache disability has been rated as 30 
percent disabling, throughout the claim and appeal period, 
under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).  Under that DC, migraine headaches are rated 30 
percent with characteristic prostrating attacks occurring on 
an average once a month over last several months.  Id.  A 50 
percent rating is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

October 1991 and May 1992 private treatment records show Dr. 
A diagnosed the veteran with cluster headaches.  In May 1992, 
he indicated they occurred every night.

In May 1992, the veteran underwent VA examination.  He said 
his major problem was his cluster headaches, for which he 
took several medications.  He indicated they primarily 
involved the right periorbital region, which was described as 
very severe, accompanied by nasal stuffiness and swelling 
around the eye.  He described light sensitivity, dizziness, 
and nausea.  He got these headaches almost every day. 

If he was in a stress-free environment, he got them once 
every two or three days.  Severe headaches lasted for up to 
seven days.  The veteran stated he was very limited because 
of his headaches.  The diagnosis was chronic cluster 
headaches.

In a December 1992 written statement, the veteran indicated 
he had not been employed since separation due to his 
headaches.  There had not been a marked improvement in his 
condition, except the frequency and intensity of the 
headaches that totally impair his ability to function.  He 
experienced two to three headaches per week that were 
incapacitating.

Private treatment records dated in December 1992, February 
1993, and April 1993 indicate Dr. A continued to treat the 
veteran for headaches.

In June 1996, the veteran again underwent VA examination.  He 
described two types of headaches.  Cluster headaches were 
preceded by the veteran feeling out of focus.  He then 
noticed white spots in his visual field.  Headaches lasted a 
minimum of three hours and occasionally up to three days.  
They currently occurred two or three times per week.  He had 
three emergency room visits this year for headaches.  The 
veteran also occasionally experienced tension headaches.  The 
assessment was chronic headaches.  By description, they were 
predominantly migraine headaches.  The veteran had to go to 
the emergency room at least three times every six  months and 
had headaches approximately two to three times per week.

A December 1996 VA treatment record shows the veteran 
received injections for his headaches.

In May 1999, the veteran testified at a hearing at the RO.  
He stated that recently, he experienced the headaches once or 
twice a week.  His headaches were severe enough to require 
injections approximately every two months.  Light and noise 
bothered his headaches.  He had to leave work and was not 
able to drive when these headaches began.  He believed his 
disability had worsened in the past year.


In November 2002, the veteran again underwent VA examination.  
In the past month, the veteran noticed headaches almost every 
day.  He attributed this to new glasses he was prescribed.  
He had visual problems and nausea with his headaches but no 
vomiting.  He reported a severe headache once or twice per 
month.  More frequently, the veteran was experiencing the 
headaches associated with his new glasses.  The diagnosis was 
cluster headaches.  The examiner opined that the veteran's 
headaches were no more disabling than earlier in the appeal 
period.  The examiner also opined that all of the veteran's 
disorders, including headaches, sleep apnea, dysthymia, 
arthritis, and hypertensive cardiovascular disease, 
contributed significantly to his inability to obtain gainful 
employment.

In January 2004, the veteran again underwent VA examination.  
The severe migraine headaches occurred two or three times per 
week and lasted from two to three hours up to three days.  
The diagnosis was a history of chronic migraines.  The 
examiner opined that the veteran's headaches affected his 
ability to do physical and sedentary work to a greater extent 
than his cervical spine disorder.

In October 2004, the veteran testified before a Veterans Law 
Judge.  He said he saw a physician every three months for his 
headaches.  He stated he had about ten or fifteen episodes 
per month.  He went to the hospital for his headaches two or 
three times per month.

The veteran again underwent VA examination in September 2005.  
He said he got headaches once or twice a week that lasted one 
or two days.  He was hospitalized twice in the past six 
months for headaches.  The diagnosis was cluster migraines.

Evaluating the evidence of record in conjunction with the 
criteria required for a 50 percent evaluation, the Board 
finds that an increase in the veteran's disability rating for 
headaches is not warranted at any time during the appeal 
period.  While the veteran reported experiencing headaches 
two or three times per week, he indicated that he only 
experienced completely prostrating headaches, those requiring 
a visit to the emergency room, once every other month.  In 
addition, while the veteran indicated he would provide 
evidence of these hospitalizations, medical evidence of these 
occasional visits to the emergency room is not of record.  
Therefore, neither the Board nor a medical expert is able to 
accurately assess the veteran's level of disability during 
these episodes.

In addition, the evidence medical evidence of record has not 
shown that the veteran's headaches were productive of severe 
economic inadaptability.  The veteran has indicated that he 
has not worked since he separated from service in 1991.  In 
addition, he was awarded Social Security Disability benefits, 
effective from September 1991.  However, the diagnoses that 
led to his Social Security benefits are degenerative 
arthritis and depression.  The evidence does not show that 
his headaches were a factor in his award of Social Security 
benefits.

In addition, while the November 2002 and January 2004 VA 
examination reports show the veteran's headaches had some 
impact on his ability to work, they do not show that it the 
headache disability was productive of severe economic 
inadaptability.  At the most, these opinions show that the 
veteran's headache disability was one of several disorders, 
both service-connected and not service-connected, that 
contributed to the veteran's inability to secure gainful 
employment.  This level of interference with employment is 
contemplated by the 30 percent disability evaluation already 
assigned.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial rating in 
excess of 30 percent for the veteran's headaches, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in September 1991, has his 
headache disability been more disabling than as currently 
rated under this decision.


ORDER

Service connection for a lumbar spine disorder manifested by 
pain radiating to the lower extremities is denied.

Service connection for a sleep disorder is denied.

An initial evaluation in excess of 30 percent for chronic 
cluster headaches is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


